Citation Nr: 0312898	
Decision Date: 06/16/03    Archive Date: 06/24/03

DOCKET NO.  02-00 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a cold 
injury.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K.M. Weida, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1948 to 
September 1952.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2001 rating 
decision by the Los Angeles, California RO, which denied 
service connection for PTSD and residuals of a cold injury.


REMAND

The veteran contends that the RO erred by not granting 
service connection for PTSD and residuals of a cold injury.  
Although further delay is regrettable, after carefully 
reviewing the claims file, the Board finds that further 
development of evidentiary record by the RO is needed in this 
case.  

In this regard, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)) became law.  

This law redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, § 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Pursuant to this change 
in regulation, the Board feels that additional development is 
necessary.  

In this regard, the veteran claims that he suffers from PTSD 
as a result of his military service in Korea.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (2002), 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor. 38 C.F.R. § 3.304(f) (2002).

As noted above, the evidence on file shows that the veteran 
has made various allegations of service stressors.  The RO 
should further contact the veteran and ask him to provide any 
additional details regarding his alleged stressors.  
Similarly, the Board notes that the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR), formerly the 
U.S. Army and Joint Services Environmental Support Group 
(ESG), has not been contacted to research the veteran's 
alleged service stressors.  The Board finds that an attempt 
should be made in this regard.  See Zarycki v. Brown, 6 Vet. 
App. 91 (1993).

Furthermore, it appears that the veteran sought treatment 
with Kaiser Permanente, possibly located in Hollywood, 
California, for approximately twenty years prior to receiving 
treatment at the Los Angeles Healthcare System in 2000.  
Thus, upon remand, any available medical records should be 
obtained.

Once an attempt to verify the veteran's alleged stressors is 
complete, all outstanding treatment records are obtained, and 
any additional necessary is completed, the RO should schedule 
the veteran for VA psychiatric and orthopedic examinations to 
determine the nature and etiology of any currently diagnosed 
psychiatric disability, to include PTSD, and residuals of a 
cold injury.

The veteran is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2002).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to any scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination(s) 
sent to the veteran.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should issue another letter 
providing the veteran with the 
appropriate notice required under 38 
U.S.C.A. § 5103 and informing him that he 
can support additional information and 
other evidence to support his claim and 
that any submitted evidence must be 
received within one year of the date of 
the letter.  

2.  The RO also should take appropriate 
steps to contact the veteran and ask him 
to provide further details or any 
additional information regarding any in-
service stressors so that they may be 
verified.  

3.  Once the veteran has been given the 
chance to respond to the above request, 
the RO should prepare a letter asking the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) to provide any 
available information that might help to 
corroborate or verify any in-service 
stressor identified by the veteran.  Such 
letter should be prepared even if the 
veteran does not provide additional 
information.  Furthermore, provide 
USASCRUR with a description of the 
alleged stressors identified by the 
veteran and copies of any personnel 
records obtained showing service dates, 
duties, and units of assignment.  

4.  Once any additional stressor 
information is received from USASCRUR 
(even if the veteran does not submit 
additional stressor information), the RO 
should schedule the veteran for an 
examination in order to determine whether 
the veteran is suffering from PTSD or any 
other psychiatric diagnosis.  All 
indicated tests and studies (to include 
psychological testing, as appropriate) 
should be accomplished, and all clinical 
findings should be reported in detail.  
Specifically, the examiner should confirm 
that the veteran meets the diagnostic 
criteria for PTSD.  If a diagnosis of 
PTSD is deemed appropriate, the examiner 
must identify the specific stressor(s) 
underlying the diagnosis.  Likewise, the 
examiner should also render an opinion as 
to whether the veteran suffers from a 
psychiatric disability related to his 
military service, to specifically include 
treatment for an aggressive reaction 
diagnosed in 1952.  Furthermore, if the 
examiner believes that the veteran 
suffered from a psychiatric disability 
prior to entering service, an opinion 
should be expressed as to whether the 
veteran's military service aggravated 
such disability beyond the natural 
progression of the disability.  To the 
extent possible, if the examiner believes 
that the veteran suffers from a 
psychiatric disability, which is not 
related to the veteran's military 
service, such should be stated with 
supporting rationale.  The claims file 
should be reviewed in conjunction with 
the examination.  

5.  The RO should also schedule the 
veteran for an orthopedic examination to 
determine the nature and etiology of any 
currently diagnosed residuals of a cold 
injury.  Specifically, the examiner 
should expression an opinion as to 
whether it is as least as likely as not 
that any currently diagnosed residuals 
are related to his military service.  If 
the examiner does not believe that the 
veteran suffers from any residuals of a 
cold injury, such supporting rationale 
should be stated.  The claims file should 
be reviewed in conjunction with the 
examination.  

6.  If the veteran fails to report to any 
scheduled examination(s), the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran.

7.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim.  If 
any benefits sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be furnished with a Supplemental 
Statement of the Case and provided an 
appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




